     Case 1:19-cv-01718-DAD-SAB Document 37 Filed 05/14/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
      BILLY DRIVER, JR.,                                 Case No. 1:19-cv-01718-DAD-SAB (PC)
11
                         Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTIONS
12                                                       TO SET AN EARLY SETTLEMENT
             v.                                          TELECONFERENCE, TO SEEK
13                                                       PRELIMINARY AND/OR FINAL
      ADA 1824 PANELS, et al.,                           APPROVAL OF COLLECTIVE
14                                                       SETTLEMENT TELECONFERENCE, AND
                         Defendants.                     FOR APPOINTMENT OF GUARDIAN AD
15                                                       LITEM
16                                                       (ECF Nos. 28, 29)
17

18          Plaintiff Billy Driver, Jr. is a state prisoner proceeding pro se in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court are Plaintiff’s “motion seeking the appointment of a guardian
21   ad litem and motion seeking preliminary and/or final approval of collective settlement(s)
22   teleconference,” filed on March 9, 2020. (ECF Nos. 28, 29.)
23          First, Plaintiff’s request to set this matter for a settlement teleconference must be denied.
24   On December 16, 2019, the undersigned issued findings and recommendations recommending
25   that Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C. §
26   1915(g) and that Plaintiff be ordered to pay the $400.00 filing fee in full in order to proceed with
27   this action. (ECF No. 8.) Plaintiff filed written objections to the findings and recommendations
28
                                                         1
     Case 1:19-cv-01718-DAD-SAB Document 37 Filed 05/14/20 Page 2 of 3

 1   on January 21, 2020. (ECF No. 13.) Plaintiff’s application to proceed in forma pauperis and the

 2   December 16, 2019 findings and recommendations remain pending before the District Judge

 3   assigned to this action. Further, once the District Court either grants Plaintiff’s application to

 4   proceed in forma pauperis or denies Plaintiff’s application to proceed in forma pauperis and

 5   Plaintiff pays the filing fee in full, the Court will then screen Plaintiff’s complaint as it is required

 6   to do pursuant to 28 U.S.C. § 1915A(a). Since the Court has not yet screened Plaintiff’s

 7   complaint, the Court has not yet determined whether Plaintiff has stated at least one cognizable

 8   claim for relief. Additionally, no Defendant has appeared in this action. Therefore, this action is

 9   not ready to be set for a settlement conference and, thus, Plaintiff’s motion for a settlement

10   teleconference is denied.

11           Second, with regards to Plaintiff’s motion for appointment of a guardian ad litem, under

12   Federal Civil Procedure Rule 17, courts can appoint a guardian ad litem or issue another

13   appropriate order to protect a minor or incompetent person.” Fed. R. Civ. P. 17(c)(2); see also

14   Local Rule 202(a). The Court is under a “legal obligation to consider whether an incompetent

15   person is adequately protected.” United States v. 30.64 Acres of Land, 795 F.2d 796, 805 (9th

16   Cir. 1986)); see also Davis v. Walker, 745 F.3d 1303, 1310 n.6 (9th Cir. 2014). However, the

17   obligation of the court to appoint a guardian ad litem pursuant to Rule 17(c) does not arise until

18   after a determination of incompetence has been made by the Court in which the issue was raised.

19   See, e.g., Forte v. County of Merced, 2013 WL 3282957, at *3 (E.D. Cal. June 27, 2013) (citing

20   Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 201 (2d Cir. 2003)).
21           Plaintiff presents no of incompetence, and the record in this case demonstrates that

22   Plaintiff has shown an ability to articulate his claims and litigate this case. Accordingly,

23   Plaintiff’s motion for appointment of a guardian ad litem shall be denied.

24   ///

25   ///

26   ///
27           Based on the foregoing, it is HEREBY ORDERED that:

28           1.      Plaintiff’s motion for appointment of a guardian ad litem, (ECF No. 28), is
                                                          2
     Case 1:19-cv-01718-DAD-SAB Document 37 Filed 05/14/20 Page 3 of 3

 1                    DENIED; and

 2            2.      Plaintiff’s motion to set this case for a settlement teleconference, (ECF No. 29), is

 3                    DENIED.

 4
     IT IS SO ORDERED.
 5

 6   Dated:        May 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
